Case 9:21-cv-81239-DMM Document 1-1 Entered on FLSD Docket 07/14/2021 Page 1 of 19




            EXHIBIT A
  Case 9:21-cv-81239-DMM Document 1-1 Entered on FLSD Docket 07/14/2021 Page 2 of 19
Filing # 128479417 E-Filed 06/10/2021 10:45:17 AM



                                                             IN THE CIRCUIT COURT OF THE
                                                             FIFTEENTH JUDICIAL CIRCUIT IN AND
                                                             FOR PALM BEACH COUNTY,FLORIDA




                                                             Case No.:
        KAWA ORTHODONTICS LLP, a Florida
        limited liability partnership, individually and on
        behalf of all others similarly situated,

                   Plaintiff,
        V.
                                                             CLASS REPRESENTATION
        UNICARE LIFE & HEALTH INSURANCE
        COMPANY,an Indiana corporation,

                   Defendant.



                                         CLASS ACTION COMPLAINT

                   Plaintiff, KAWA ORTHODONTICS LLP ("Plaintiff'), brings this action on behalf of

        itself and all others similarly situated, through its attorneys, and except as to those allegations

        pertaining to Plaintiff or its attorneys, which allegations are based upon personal knowledge,

        alleges the following upon information and belief against Defendant, UNICARE LIFE &

        HEALTH INSURANCE COMPANY ("Defendant"):

                                         PRELIMINARY STATEMENT

                   1.      This case challenges Defendant's practice of sending unsolicited facsimile

        advertisements.

                   2.      The Telephone Consumer Protection Act of 1991, as amended by the Junk Fax

        Prevention Act of 2005 ("JFPA"), 47 USC § 227 (hereafter the "TCPA" or the "Act"), provides

        in part:

               (b) Restrictions on use of automated telephone equipment
Case 9:21-cv-81239-DMM Document 1-1 Entered on FLSD Docket 07/14/2021 Page 3 of 19




                   (1) Prohibitions

                   It shall be unlawful for any person within the United States, or any person outside
                   the United States if the recipient is within the United States--

                   (C) to use any telephone facsimile machine, computer, or other device to
                   send, to a telephone facsimile machine, an unsolicited advertiseMent,
                   unless--

           47 U.S.C. 227(b)(1)(C)(emphasis added).

            3.     The statutory language following "unless" sets forth the requisites for the

    established business relationship ("EBR") affirmative defense.           The restriction regarding

    unsolicited fax advertisement falls under "automated telephone equipment." 47 U.S.C. §

    227(b)(1)(C)). In passing the TCPA, Congress found, inter alia, that "... the evidence presented

    to Congress indicates that automated or prerecorded calls are a nuisance and an invasion of

    privacy, regardless of the type of call . . .", Pub. L. 102-243, § 2, ¶ 13; and that "Businesses also

    have complained to the Congress and the Federal Communications Commission that automated

    or prerecorded telephone calls are a nuisance, are an invasion of privacy, and interfere with

    interstate,commerce.," id. ¶ 14. In Mims v. Arrow Fin. Servs., LL,C, the Supreme Court stated

    Congress passed the TCPA because unregulated telemarketing is "intrusive," a "nuisance," and

    "rightly regarded as an invasion of privacy." 565 U.S. 368, 372(2012).

           4.      The chapter in which the TCPA is listed, Chapter 5, "Wire or Radio

    Communication," defines the term "person" to "include[]an individual, partnership, association,

    joint-stock company, trust, or corporation" See Communications Act of 1934, Definitions, 47

    USC. § 153(39).

           5.      The TCPA creates a private right of action for any person or entity that receives

    an advertisement in violation of the Act "or the regulations prescribed under" the Act and

    provides for "an action to recover for actual monetary loss from such violation, or to receive



                                                     2
Case 9:21-cv-81239-DMM Document 1-1 Entered on FLSD Docket 07/14/2021 Page 4 of 19




    $500 in damages for each such violation, whichever is greater," as well as injunctive relief. Id.

    § 227(b)(3)(A)—(B). The TCPA defines "telephone facsimile machine" as any "equipment which

    has the capacity(A)to transcribe text or images, or both, from paper into an electronic signal and

    to transmit that signal over a regular telephone line, or(B)to transcribe text or images (or both)

    from an electronic signal received over a regular telephone line onto paper." 47 U.S.C.

    § 227(a)(3).

           6.      Defendant, or a person or entity acting on behalf of Defendant, in violation of the

    TCPA, sent Plaintiff an unsolicited fax advertisement on or about April 28, 2021 ("the Fax"), a

    true and correct copy of which is attached hereto as Exhibit A. The Fax advertises the

    commercial availability or quality of Defendant's property, goods, or services, namely its

    Unicare Dental Provider Savings Program. (Ex. A).

           7.      On information and belief, Plaintiff alleges that Defendant, or persons and/or

    entities acting on behalf of Defendant, in violation of the TCPA, sent the same Fax on or about

    April 28, 2021, to the proposed Class. (See Ex. A). On information and belief, Plaintiff alleges

    that Defendant has sent other unsolicited advertisements via facsimile transmission in violation

    of the TCPA during the four years preceding the filing of this lawsuit.

           8.      Unsolicited fax advertisements harm the recipients that receive them on a stand-

    alone-fax machine, i.e., a "traditional fax." Such recipients lose the use of their fax machine, as

    well as paper and ink toner if the fax is printed. An unsolicited fax advertisement also wastes the

    recipient's time that would have been spent on something else. An unsolicited fax advertisement

    intrudes upon the recipient's seclusion, violates the recipient's right to privacy, and is a nuisance.

    Unsolicited fax advertisements occupy fax lines, prevent fax machines from receiving authorized

    faxes, prevent their use for authorized outgoing faxes, cause undue wear and tear on the




                                                      3
Case 9:21-cv-81239-DMM Document 1-1 Entered on FLSD Docket 07/14/2021 Page 5 of 19




     recipients' fax machines, and require additional labor and effort to attempt to discern the source

     and purpose of the unsolicited message.

            9.      Unsolicited fax advertisements also harm recipients that receive such

    advertisements through an online fax service. Such faxes shift the advertising costs of paper and

    toner to the recipient if they are printed. An unsolicited fax advertisement received through an

    online fax service also wastes the recipient's time that would have been spent on something else

    and intrudes upon the recipient's seclusion, violates the recipient's right to privacy, and is a

    nuisance. Unsolicited fax advertisements sent to online fax service recipients require additional

     labor and effort to attempt to discern the source and purpose of the unsolicited message.

    Unsolicited fax advertisements received through an online fax service also shift the costs of

    advertising to the online fax service recipient in that the advertiser, in this case, the Defendant,

    access the recipient's paid-for online fax service account to send the recipient an unsolicited fax

    advertisement, and they do so for free, i.e., at the recipients' expense.

            10.    Plaintiff is informed and believes, and upon such information and belief avers,

    that this action is based upon a common nucleus of operative facts because the facsimile

    transmissions at issue were and are being done in the same or similar manner. This action is

    based on the same legal theory, namely, liability *under the TCPA for sending unsolicited fax

    advertisements. This action seeks relief expressly authorized by the TCPA: (i) injunctive relief

    enjoining Defendant, their employees, agents, representatives, contractors, affiliates, and all

    persons and entities acting in concert with them, from sending unsolicited advertisements in

    violation of the TCPA; and (ii) an award of statutory damages in the minimum amount of $500

    for each violation of the TCPA, and to have such damages trebled, as provided by § 227(b)(3) of

    the Act in the event willfulness in violating the TCPA is shown.




                                                      4
Case 9:21-cv-81239-DMM Document 1-1 Entered on FLSD Docket 07/14/2021 Page 6 of 19




                                     JURISDICTION AND VENUE

            1 1.   This Court has jurisdiction over this action pursuant to 47 U.S.C. § 227 and

    Florida Statutes § 26.012, in that this class action seeks recovery of damages in excess of

    $15,000.00, exclusive of interests -and costs, and Defendant has transacted business in Florida

    and committed tortious acts related to the matters complained of herein in Florida.

            12.    Venue is proper in Palm Beach County pursuant to Florida Statutes § 47.051 in

    that the cause of action occurred in this county and Plaintiff has its principal place of business in

    this county.

                                                PARTIES

           13.     Plaintiff, KAWA ORTHODONTICS LLP, is a Florida limited liability

    partnership with its principal place of business within Palm Beach county.

           14.     On information and         belief, Defendant UNICARE LIFE & HEALTH

    INSURANCE COMPANY, is and was at all relevant times, an Indiana corporation with its

    principal place of business in Indianapolis, Indiana.

                                                  FACTS

           15.     On or about April 28, 2021, Defendant transmitted an unsolicited facsimile

    advertisement to Plaintiff using a telephone facsimile machine, computer, or other device. The _

    Fax was sent over a regular telephone line, and was received by Plaintiff through its online fax

    service provider, Mitel. The Fax was received at Mitel on "equipment which has the capacity ...

    to transcribe text or images (or both) from an electronic signal received over a regular telephone

    line onto paper." 47 U.S.C. § 227(a)(3). After receiving the image, Mitel converted it to a PDF,

    attached it to an email, and forwarded that email to Plaintiffs email address. The Fax was

    received by Plaintiff on its desktop computer.




                                                     5
Case 9:21-cv-81239-DMM Document 1-1 Entered on FLSD Docket 07/14/2021 Page 7 of 19




            16.     Plaintiff's Administrative Practice Manager, Nancy Cardone ("Carone"), opened

     the email containing the Fax attachment on her desktop computer, viewed the Fax, determined it

     was a junk fax (i.e., an unsolicited fax advertisement) for which Plaintiff had not provided prior
                                                                                                             -
     express permission to be sent. Plaintiff had no way of knowing the contents of the Fax prior to

     opening the email attachment. The amount of time spent opening the email attachment with the

    Fax, reviewing the Fax, determining the Fax was a "junk" fax, was approximately sixty (60)

     seconds.

            17.      The receipt of the Fax, an unsolicited advertisement, harmed Plaintiff in that it

     violated Plaintiff's right of privacy and interest in seclusion, and the Fax was a nuisance.

    Plaintiff was further harmed in that it wasted its time reviewing the Fax to determine that it was a

    "junk" fax, and the Fax shifted the costs of advertising from Defendant to Plaintiff in that

    Defendant accessed Plaintiff's online fax service account for which Plaintiff pays to send

    Plaintiff the Fax, and Defendant did so for free. But for Plaintiff's paid-for online fax service

    accessed for free by Defendant, they would not have been able to send the Fax ad to Plaintiff.

            18.     The Fax states, in part:

    "UNICARE DENTAL PROVIDER SAVINGS PROGRAM
    Exclusive Savings on Costly, In-Demand Materials & Services.
    Discounts of up to 40% are available to UniCare network providers through our Provider Savings
    Program..."

    "...UniCare's Provider Savings Program offers network providers savings on some of the most costly and
    in-demand dental materials and services-including implants, orthodontic aligners, scanning equipment,
    antiseptics, personal protection equipment (PPE), dentures, and turnkey software platforms to support
    growing demand for at-home patient care through teledentistry..."

    The fax next lists several Provider Savings Program Partner Discounts. The end ofthe fax

    states: "to find discounts available to you, lot into https://www.unicare.com/ms/dentalproviders/

    home.html, where you'll find the link for UniCare's Provider Savings Program."




                                                      6
Case 9:21-cv-81239-DMM Document 1-1 Entered on FLSD Docket 07/14/2021 Page 8 of 19




            19.      The above link provides, in part, the following information:"Dental Provider

    Resources. Exclusive Savings for Dental Network Providers. Our Dental Provider Savings

    Program offers network providers discounts of up to 40% on in-demand products(PPE

    equipment, scanners), lab services (implants, clear alignerS', dentUres), and turnkey teledentistry

    solutions for your office..." https://www.unicare.com/ms/dentalproviders/home.html, last visited

    May 21, 2021.

           20.       Defendant created or made Exhibit A, or directed and paid a third party to do so,

    and Exhibit A was sent by or on behalf of Defendant with Defendant's full knowledge and

    authorization.

           21.       On information and belief, Defendant receives some or all of the revenues

    generated from the sale of the property, goods, or services advertised on Exhibit A and

    Defendant profits and benefits from the sale of the property, goods, or services advertised on

    Exhibit A.

           22.       Plaintiff did not give Defendant "prior express invitation or permission" to send

    the Fax.

           23.       On information and belief, Defendant faxed the same and other unsolicited

    facsimiles advertisements to Plaintiff and at least 40 other recipients or sent the same and other

    advertisements by fax without first receiving the recipients' express invitation or permission, and

    without having an established business relationship (EBR) as defined by the TCPA and its

    regulations.

           24.       There is no reasonable means for Plaintiff(or any other class member) to avoid

    receiving unauthorized faxes. Fax machines are left on and ready to receive the urgent

    communications their owners desire to receive. Similarly, online fax services are available at all

    times to receive faxes on behalf of their subscribers.

                                                     7
Case 9:21-cv-81239-DMM Document 1-1 Entered on FLSD Docket 07/14/2021 Page 9 of 19




            25.    Defendant's facsimile attached as Exhibit A does not display a proper opt-out

     notice as required by 47 C.F.R. § 227(b)(1)(C) and 47 C.F.R. § 64.1200(a)(4), making the

     affirmative defense of EBR unsustainable.

                                  CLASS ACTION ALLEGATIONS

            26.    In accordance with Fla. R. Civ. P. 1.220, Plaintiff brings this class action pursuant

     to the TCPA on behalf of the following class of persons:

                   All persons who (1) on or after four years prior to the filing of this
                   action, (2) were sent telephone facsimile messages of material
                   advertising the commercial availability or quality of any property,
                   goods, or services by or on behalf of Defendant,(3) from whom
                   Defendant did not obtain "prior express invitation or permission"
                   to send fax advertisements, or (4) with whom Defendant did not
                   have an established business relationship, and (5) where the fax
                   advertisements did not include an opt-out notice compliant with 47
                   C.F.R. § 64.1200(a)(4).

    Excluded from the Class are Defendant, its officers, directors, employees, agents, independent

    contractors which transmitted the faxes, and members of the Judiciary. Plaintiff seeks to certify a

    class which includes, but is not limited to, the fax advertisements sent to Plaintiff. Plaintiff

    reserves the right to amend the class definition upon completion of class certification discovery.

                    Numerosity and Impracticability of Joinder — Rule 1.220(a)(1)

            27.    Plaintiff is informed and believes in good faith that the class includes fifty or

    more persons and as such, the members of the Class are so numerous that joinder of all members

    is impracticable.

                                    Commonality - Rule 1.220(a)(2)

            28.    There are questions offact or law common to the class, which predominate over

    questions affecting only individual class members, including without limitation:

                         (i)      Whether the Fax(es) and other faxes sent during the class period

                   constitute advertisements under the TCPA and its implementing regulations;


                                                    8
Case 9:21-cv-81239-DMM Document 1-1 Entered on FLSD Docket 07/14/2021 Page 10 of 19




                           (ii)      Whether Defendant is senders of the Faxes, see 47 C.F.R. §

                    64.1200(0(10);

                          (iii)      Whether Defendant had prior express invitation or permission to

                    send Plaintiff and the Class fax advertisements;

                          (iv)       Whether the Fax(es) contain an "opt-out notice" that complies with

                    the requirements of § (b)(1)(C)(iii) of the Act, and the regulations promulgated

                    thereunder, and the effect of the failure to comply with such requirements;

                          (v)        Whether Defendant should be enjoined from faxing advertisements

                    in the future;

                          (vi)       Whether Plaintiff and the other class members are entitled to

                    statutory damages;

                          (vii)      Whether Defendant committed the common law tort of conversion;

                    and

                           (viii) Whether the Court should award trebled damages.

                                                 Typicality

            29.     Plaintiff's claims are typical of those of the members of the Class. Plaintiff

     received the same or other Faxes as the Faxes sent by or on behalf of Defendant advertising the

     availability and/or quality of property, goods, or services of Defendant during the Class Period.

     Plaintiff is making the same claims and seeking the same relief for itself and all class members.

     Defendant has acted in the same or in a similar manner with respect to Plaintiff and all the class

     members by sending Plaintiff and each member of the class the same or other fax advertisements

     which were sent without prior express invitation or permission and or which did not contain the

     proper opt-out language (precluding the affirmative defense ofEBR).




                                                      9
Case 9:21-cv-81239-DMM Document 1-1 Entered on FLSD Docket 07/14/2021 Page 11 of 19




                             Adequacy of Representation — Rule 1.220(a)(4)

            30.     Plaintiff will fairly and adequately protect the interests of the other class

     members. Plaintiff's counsel are experienced in handling class actions and claims involving

     unsolicited advertising faxes. Neither Plaintiff nor Plaintiffs cOunsel has -any'interests adverse

     or in conflict with the absent class members. Plaintiff has interests in common with the proposed

     class members and Plaintiff and Plaintiff's counsel will prosecute the case. Plaintiff has the

     same claim for damages as the other class members, and Plaintiff and the other class members

     can recover the same statutory liquidated damages.

                                         Superiority — Rule 1.220(b)(3)

            31.     Common questions of law and fact predominate over any questions affecting only

     individual members, and a class action is superior to other methods for the fair and efficient

     adjudication of the controversy because:

                  (a)      Proof of the claims of Plaintiff will also prove the claims of the class

            without the need for separate or individualized proceedings;

                  (b)      Evidence regarding defenses or any exceptions to liability that Defendant

            may assert and attempt to prove will come from Defendant's records and will not require

            individualized or separate inquiries or proceedings;

                  (c)      Defendant has acted and are continuing to act pursuant to common

            policies or practices in the same or similar manner with respect to all class members;

                  (d)      The amount likely to be recovered by individual class members does not

            support individual litigation. A class action will permit a large number of relatively small

            claims involving virtually identical facts and legal issues to be resolved efficiently in one

            proceeding based upon common proofs; and

                  (e)      This case is inherently manageable as a class action in that:


                                                     10
Case 9:21-cv-81239-DMM Document 1-1 Entered on FLSD Docket 07/14/2021 Page 12 of 19




                           (i)     Defendant identified persons to receive the fax transmissions and it

                    is believed that Defendant's and/or Defendant's agents' computers and business

                    records will enable Plaintiff to readily identify class members and establish

                    liability and damages;

                           (ii)    Liability and damages can be established for Plaintiff and the class

                    with the same common proofs;

                           (iii)   Statutory damages are provided for in the Act and are the same for

                    all class members and can be calculated in the same or similar manner;

                           (iv)    A class action will result in an orderly and expeditious

                    administration of claims and it will foster economies of time, effort, and expense;

                    and:

                           (v)     As a practical matter, the claims of the class are likely to go

                    unaddressed absent class certification.

                                                 COUNT I
                  Claim for Relief for Violation of the TCPA,47 U.S.C.§ 227 et seq.

            32.     Plaintiff incorporates the preceding paragraphs as though fully set forth herein.

            33.     The TCPA makes it unlawful for any person to "use any telephone facsimile

     machine, computer or other device to send, to a telephone facsimile machine, an unsolicited

     advertisement..." 47 U.S.C. § 227(b)(1)(C).

            34.     The TCPA defines "unsolicited advertisement" as "any material advertising the

     commercial availability or quality of any property, goods, or services which is transmitted to any

     person without that person's prior express invitation or permission, in writing or otherwise."

     47 U.S.C. § 227(a)(5).




                                                     11
Case 9:21-cv-81239-DMM Document 1-1 Entered on FLSD Docket 07/14/2021 Page 13 of 19




             35.     The Fax. Defendant sent the Fax on or about April 28, 2021. The Fax was

     transmitted from a telephone facsimile machine, computer, or other device, through regular

     telephone lines, to the stand-alone fax machines or online fax service accounts of the proposed
                                   =
     Class—the recipients of the Fax. Stand-alone-fax 'machines cOntain equipMent that has the

     capacity "to transcribe text or images (or both) from an electronic signal received over a regular

     telephone line onto paper." Online fax services also contain equipment that has the capacity "to

     transcribe text or images (or both) from an electronic signal received over a regular telephone

     line onto paper." Online fax services convert "traditional faxes" into a readable form (a PDF)

     which is either attached to an email and forwarded to the recipients' computer via email or is

     made available on a portal (a server) to be read by the online fax server subscriber/recipient and

     is available to be printed at the online fax service recipients' convenience. The Fax constituted an

     advertisement under the Act and the regulations implementing the Act, and the Defendant is the

     sender of the Fax. Defendant failed to comply with the Opt-Out Requirements in connection with

     the Fax, thereby precluding the affirmative defense of EBR.

             36.     Plaintiff and the Class were subjected to an invasion of their privacy and their

     interest in seclusion in being sent the unsolicited fax advertisement, and the Fax was a nuisance.

     Plaintiff and the Class wasted their time determining that the Fax was an unsolicited

     advertisement (junk fax), and the costs of advertising were shifted from the Defendant to the

     Plaintiff and the Class. In particular, Plaintiff and the Class wasted money on paper and toner in

     the event that Fax was printed, and Defendant accessed Plaintiff and the Class's telephone fax

     lines, stand-alone fax machines, and/or online fax service accounts to send fax advertisements at

     Plaintiff's and the Class's expense. Plaintiff seeks to certify a class which includes this Fax and

     all others sent during the four years prior to the filing of this case through the present.




                                                       12
Case 9:21-cv-81239-DMM Document 1-1 Entered on FLSD Docket 07/14/2021 Page 14 of 19




            37.     Defendant's Other Violations. Plaintiff is informed and believes, and upon such

     information and belief avers, that during the period preceding four years of the filing of this

     Complaint and repeatedly thereafter, Defendant has sent via facsimile transmission from

     telephone facsimile machines, computers, or other devices to telephone facsimile machines of

     members of the Plaintiff Class other faxes that constitute advertisements under the TCPA that

     were transmitted to persons or entities without their prior express invitation or permission

    (and/or that Defendant is precluded from sustaining the affirmative defense of EBR due to a

     noncompliant or nonexistent opt-out notice. By virtue thereof, Defendant violated the TCPA and

     the regulations promulgated thereunder.

                                                COUNT II

                                             CONVERSION

            38.     Plaintiff incorporates the preceding paragraphs as though fully set forth herein.

            39.     By sending Plaintiff and the other Class members an unsolicited fax

     advertisement, Defendant improperly and unlawfully converted Plaintiff's and the Class's

     telephone facsimile machines, toner, and paper to their own use in order to send the unsolicited

     Fax advertisement. Defendant also converted Plaintiff's and the Class's employees' time to

     Defendant's own use in discerning that the Fax was in fact a unsolicited junk-fax.

            40.     Immediately prior to the sending of the unsolicited fax, Plaintiff and the other

     Class members owned an unqualified and immediate right to possession of their fax machines,

     paper, toner, and employee time.

            41.    By sending the unsolicited fax, Defendant misappropriated and/or occupied the

     Plaintiff's and other Class members' fax machines, telephone line, toner, paper, and employee

     time to Defendant's own use. Such misappropriation and/or occupation was wrongful and

     without authorization.


                                                     13
Case 9:21-cv-81239-DMM Document 1-1 Entered on FLSD Docket 07/14/2021 Page 15 of 19




             42.      Defendant knew or should have known that their misappropriation of fax

     machines, telephone lines, paper, toner, and employee time was wrongful and without

     authorization.
                                                                                                           _
            43.       Plaintiff and the other Class members were deprived of the use of their fax-

     machines, paper, toner, and employee time, which could no longer be used for any other purpose.

     Plaintiff and each Class member thereby suffered damages as a result of their receipt of

     unsolicited fax advertisement from Defendant.

            44.       Defendant's unsolicited fax advertisement effectively stole Plaintiff's employees'

     time because multiple persons employed by Plaintiff were involved in receiving, reading,

     routing, and reviewing Defendant's illegal fax. Defendant knew or should have known that

     Plaintiff and the Class members and their employees would have to read the unsolicited fax

     advertisement in order to determine that said fax was an unsolicited fax advertisement.

            45.       As a result of the foregoing, Defendant's actions caused damages to Plaintiff and

     the other members of the Class.

                                          PRAYER FOR RELIEF

             WHEREFORE, Plaintiff, KAWA ORTHODONTICS, LLP, individually and on behalf

     of all others similarly situated, demands judgment in its favor and against Defendant, UNICARE

     LIFE & HEALTH INSURANCE COMPANY,as follows:

            A.        That the Court adjudge and decree that the present case may be properly

     maintained as a class action, appoint Plaintiff as the representative of the class, and appoint

     Plaintiff's counsel as counsel for the Class;

            B.        That the Court enter judgment finding Defendant has violated the TCPA and is

     liable to Plaintiff and the members of the Class for violating the TCPA;




                                                      14
    Case 9:21-cv-81239-DMM Document 1-1 Entered on FLSD Docket 07/14/2021 Page 16 of 19




•                C.      That the Court enter judgment finding Defendant unlawfully converted the fax

         machines of Plaintiff and the members of the Class and are liable to Plaintiff and the members of

         the Class for damages arising from its conversion;

                 D.      That the Court award statutory liquidated damages in the sum of five hundred

         dollars ($500.00) for each violation, and that the Court award treble damages of $1,500.00 if the

         violations are deemed "willful or knowing," and an appropriate award of damages for each act of

         conversion;

                 E.      That Court enter an injunction prohibiting Defendant from engaging in the

         statutory violations,at issue in this action; and

                 F.      That the Court award pre-judgment interest, costs, including reasonable attorneys'

         fees, and such further relief as the Court may deem just and proper.

                                                         Respectfully submitted,

                                                         KAWA ORTHODONTICS,LLP, individually, and
                                                         as the representative of a class of similarly-situated
                                                         persons

                                                By:     /s/ Ryan M. Kelly
                                                         Ryan M. Kelly — FL Bar No.: 90110

                                                        ANDERSON + WANCA
                                                        3701 Algonquin Road, Suite 500
                                                        Rolling Meadows,IL 60008
                                                        Telephone: 847/368-1500
                                                        Fax: 847/368-1501
                                                        rkelly@andersonwanca.com
Case 9:21-cv-81239-DMM Document 1-1 Entered on FLSD Docket 07/14/2021 Page 17 of 19




                          EXHIBIT A
    04/28/2021 1:00 PM    Fax Services                             -)Kawa Orthodontics LLP
      Case 9:21-cv-81239-DMM      Document                  1-1 Entered  on FLSD Docket 07/14/2021 Page 18 of 19
•    I

     I




         Exclusive Savings on Costly, In-Demand Materials & Services
         Discounts of up to 40% are available to UniCare network providers through our Provider Savings Program

         We understand the unique challenges of running a dental office, and want to thank you for serving UniCare members.
         We appreciate everything you and your staff do to provide outstanding dental care to all your patients. That's why we
         are pleased to announce UniCare's Provider Savings Program.

         UniCare's Provider Savings Program offers network providers savings on some of the most costly and in-demand
         dental materials and services—including implants, orthodontic aligners, scanning equipment, antiseptics, personal
         protection equipment (PPE), dentures, and turnkey software platforms to support growing demand for at-home
         patient care through telederitistry.




         UniCare's Provider Savings Program Partner Discounts
         AvaDent, a market leader for digitally designed implant-supported prostheses, is now offering discounts of up to
         40% to UniCare network providers. AvaD ent's patented XCL bio-hygienic, monolithic, fracture and bacteria-resistant
         dentures enhance performance, fit, and comfort for your patients. Discounts for UniCare network providers include
         AvaDent dentures and denture products like:

         • Dentures

         • Implant-supported dentures

         • Overdentures

         For more Information about AvaD ent's special savings for UniCare providers, please visit
         http://www.avadent.com/UniCare122S/



                                                                                                                   UN!CARE.
                                                                                                                    Aillittn, Company
004/28/2021 1:00 PM                                  Fax Services                                             4 Kawa      Orthodontics LLP                                                          pg 2 of 1
    Case 9:21-cv-81239-DMM Document 1-1 Entered on FLSD Docket 07/14/2021 Page 19 of 19


      Align Technology, Inc. is offering UniCare network providers the opportunity to experience the benefits of going digital
      with their iTero Element'family of intraoral scanners, designed to help grow your practice while making workflows easier. Enjoy
      special pricing of 20% or more discounts an the following iTero family of scanners:

      • The ITero Element 5D Plus Series Imaging system Is the latest generation. Its a powerhouse of capabilities designed to
        improve the practice and patient experience with state-of-the-art computing power, elegant design, and ergonomics.

     • The iTero Element 5D imaging system is the powerful hybrid platform that optimizes your workflows by simultaneously
       recording 3D images, intraoral color, and near-infrared imaging (NIRI) that aids in the detection and monitoring of
       interproximal caries above the gingiva, without using harmful radiation.*

     • The iTero Element 2 intraoral scanner is designed to work with the trusted iTero digital platform,transforming your restorative
       and orthodontic workflows.

      For more information about exclusive discounts for UniCare providers, visit https://cloudinfo.itero.com/iTero-UniCare

     'IJah on   aka.Align luchnolugy. as of Uccumbor 4     2o13




      Park Dental, an innovative leader in lab and manufacturing services with over 50 years of experience, is offering UniCare
      network providers discounts of up to 20% on products, materials and equipment as well as clear orthodontic aligners. Discounts
      for UniCare network providers include:

     • Clear aligners

     • Mini, conventional and narrow ridge implants

     • Guided Tissue Regeneration (GTR)/Guided Bone Regeneration (GBR) products

      For additional details about exclusive Park Dental discounts for UniCare network providers, please visit:
      https://www.parkdentalresearch.com/welcome-UnICare-overview.html




     The TeleDentists,the nation's largest Virtual dental service, is offering savings on end-to-end. HIPPA-compliant teledentistry
     solutions. Your office has access to advanced virtual care technology so you can deliver consultations, diagnosis, follow-up care
     and e-scripts for antibiotic and/or any necessary non-narcotic pain medications, via a patient's laptop, tablet, or smartphone.
     The TeleDentists' special savings for UniCare network providers includes:

     • Savings of $10 per month on hosting fees

     • Program includes a media kit with a press release, social media templates, patient newsletter notifications, and keywords to
       increase traffic to your website

      For more ir'formation about special savings from The TeleDentists for UniCare providers, please visit
      https://www.theteledentists.com/unicare

     To find discounts available to you, log into https://www.unicare.com/ms/dentalproviders/home.html,
     where you'll find the link for UniCare's Provider Savings Program.




                                                                                                                                                                                UNICARE.
     • Note All dls:ounts ar s sub ect to :hange w tho.t n:t ce Please cl ck on links provr:ed tar addit on   details on ways you can save.                                     An Anthem Ccmpany

     Far sell funded plans. claims E,n administered by UniCare _Ife &Health lnsura- cs Company. Insura -ce covsrage Is provided by UniCare LItE& Health Ins.rance :otnpa - y.
     U NI.111.21
